  Case 17-32358       Doc 45     Filed 06/17/20 Entered 06/17/20 11:10:54            Desc Main
                                   Document     Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 17 B 32358
         Mcarthur Brooks,                     )      HON. TIMOTHY A. BARNES
                                              )      CHAPTER 13
         DEBTOR.                              )

                                     NOTICE OF MOTION

To:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604;


         See Attached Service List

        Please take notice that on June 25, 2020, at 9:30 A.M., I will appear before the
HONORABLE Timothy A. Barnes or before any judge sitting in in that judge’s place and present
the attached Motion to Vacate Dismissal, a copy of which is attached.

          This motion will be presented and heard telephonically. No personal appearance in court
is necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
June 17, 2020.

                                                                           Respectfully Submitted,

                                                                         _____/s/ Alexander Nohr
                                                                               Attorney for Debtor
                                                                      The Semrad Law Firm, LLC
                                                                      20 S. Clark Street, 28th Floor
                                                                                Chicago, IL 60603
                                                                                   (312) 913-0625
                  Case 17-32358           Doc 45     Filed 06/17/20            Entered 06/17/20 11:10:54     Desc Main
Label Matrix for local noticing                    U.S. Document
                                                        Bankruptcy Court Page 2 of 5              Asset Acceptance
0752-1                                             Eastern Division                               POB 1630
Case 17-32358                                      219 S Dearborn                                 WARREN, MI 48090-1630
Northern District of Illinois                      7th Floor
Eastern Division                                   Chicago, IL 60604-1702
Wed Jun 17 11:07:10 CDT 2020
City Of Chicago Department of Finance              City of Chicago - Parking and red Light Tick   ECMC
C/O Arnold Scott Harris P.C.                       121 N. LaSalle Street                          PO BOX 16408
111 W Jackson Blvd Suite 600                       Chicago, IL 60602-1202                         ST. PAUL, MN 55116-0408
Chicago, IL 60604-3517


ENHANCED RECOVERY CO L                             I C SYSTEM INC                                 Illinois Child Support
8014 BAYBERRY RD                                   PO BOX 64378                                   PO Box 19405
JACKSONVILLE, FL 32256-7412                        SAINT PAUL, MN 55164-0378                      Illinois Dept of Healthcare and Family S
                                                                                                  Springfield, IL 62794-9405


Mosley, Erica                                      PEOPLES ENGY                                   PEOPLES GAS LIGHT & COKE COMPANY
1219 E 72nd St                                     200 EAST RANDOLPH                              200 EAST RANDOLPH STREET
3rd FLoor                                          CHICAGO, IL 60601-6302                         CHICAGO, ILLINOIS 60601-6433
Chicago, IL 60619-1311


United States Department of Education Claims       West Loop Smile                                Alexander P Nohr
2401 International Lane                            955 West Monroe Street                         The Semrad Law Firm, LLC
c/o Great Lakes Educational Loan Service           Chicago, IL 60607-3689                         20 S. Clark Street, 28th Floor
Madison, WI 53704-3121                                                                            Chicago, IL 60603-1811


Marilyn O Marshall                                 Mcarthur Brooks                                Patrick S Layng
224 South Michigan Ste 800                         1219 E 72nd                                    Office of the U.S. Trustee, Region 11
Chicago, IL 60604-2503                             3rd floor                                      219 S Dearborn St
                                                   Chicago, IL 60619-1311                         Room 873
                                                                                                  Chicago, IL 60604-2027

Rodion Leshinsky                                   Yisroel Y Moskovits                            End of Label Matrix
The Semrad Law Firm, LLC                           The Semrad Law Firm, LLC                       Mailable recipients     19
20 S. Clark Street, 28th Floor                     20 S. Clark St.                                Bypassed recipients      0
Chicago, IL 60603-1811                             28th Floor                                     Total                   19
                                                   Chicago, IL 60603-1811
 Case 17-32358          Doc 45     Filed 06/17/20 Entered 06/17/20 11:10:54        Desc Main
                                     Document     Page 3 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )       CASE NO. 17 B 32358
         Mcarthur Brooks,                       )       HON. TIMOTHY A. BARNES
                                                )       CHAPTER 13
         DEBTOR.                                )


                     MOTION TO VACATE ORDER DISMISSING CASE

       NOW COMES the Debtor, Mcarthur Brooks, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC, and hereby moves this Honorable Court to vacate the Order Granting
Trustee's Motion to Dismiss Under F.R.Civ.P. 60(b). Debtor states the following:

   1. That on October 30, 2017, Debtor filed the above captioned voluntary petition for relief

         under Chapter 13 of the United States Bankruptcy Code.

   2. That this Honorable Court confirmed this case on January 25, 2018.

   3. That this Court has jurisdiction over this proceeding pursuant to 28 U.S.C §§1334 & 157.

         This is a core proceeding pursuant to 28 U.S.C. §157.

   4. That on April 23, 2020, this Honorable Court entered an Order Granting the Chapter 13

         Trustee’s Motion to Dismiss, at docket entry number 43, for Failure to Make Plan

         Payments.

   5. Under F.R.Civ.P. 60(b), the court may relieve a party from final judgement if there is newly

         discovered evidence that, with reasonable diligence, could not have been discovered in

         time.

   6. On May 7, 2020, Debtor provided certified funds in the amount of $550.00 directly to

         counsel's office, on the 14th day after dismissal.

   7. That on May 7, 2020, Debtor’s counsel had recently opened their office in an extremely

         limited capacity as a result of the Covid-19 pandemic.
Case 17-32358       Doc 45     Filed 06/17/20 Entered 06/17/20 11:10:54               Desc Main
                                 Document     Page 4 of 5



 8. That the only staff working on May 7, 2020, was the front desk receptionist. The staff

     member who handled Debtor’s money order was without knowledge of proper protocol or

     a surrounding support staff around to ask what the proper protocol was for payments

     dropped off for previously dismissed cases.

 9. That in addition, due to social distancing measures, Debtor was unable to get a clear

     message across to the front desk staff that the mentioned payment was to vacate the case

     dismissal.

 10. As a result, the funds were inadvertently treated as a regular plan payment by counsel's

     support staff. Given the error, counsel was not notified that the payment was provided

     within 14 days of dismissal to file a Motion to Vacate Dismissal. Only upon a subsequent

     review of the case did counsel uncover the payment. As a result, due to excusable neglect,

     Debtor's counsel failed to file a Motion to Vacate Dismissal under Rule 60(b).

 11. That in the recent past, counsel for Debtor has stressed to his office staff the proper protocol

     for payments to vacate dismissal and the need to give immediate notice with high attention

     to get the motion to vacate dismissal on file.

 12. That in the situation at hand, with the Covid-19 offices safety measures in place and with

     an extremely limited staff, Debtor’s counsel failed to file the motion to vacate dismissal

     within the 14 day period after dismissal.

 13. Debtor is now in a position to move forward with the Chapter 13 case.

 14. Debtor respectfully requests this Honorable Court to vacate the Order Granting Motion to

     Dismiss for Failure to Make Plan Payments entered on April 23, 2020, at docket entry

     number 43 Under F.R.Civ.P. 60(b).

 15. Debtor is in a position to proceed with the Chapter 13 Plan of reorganization.
  Case 17-32358       Doc 45    Filed 06/17/20 Entered 06/17/20 11:10:54            Desc Main
                                  Document     Page 5 of 5



   16. Debtor has filed the current case in good faith and intends on completing the Chapter 13

       Plan.

   WHEREFORE, Mcarthur Brooks, Debtor, prays this Honorable Court to enter an Order

Vacating the Order Granting Trustee's Motion to Dismiss for Failure to Make Plan Payments, at

docket entry number 43 Under F.R.Civ.P. 60(b), and for such other and further relief as this Court

deems fair and equitable.



                                                                         Respectfully Submitted,

                                                                        _____/s/ Alexander Nohr
                                                                              Attorney for Debtor
                                                                     The Semrad Law Firm, LLC
                                                                     20 S. Clark Street, 28th Floor
                                                                               Chicago, IL 60603
                                                                                  (312) 913-0625
